UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1931



GEORGIA ANNE MCCAULEY,

                                              Plaintiff - Appellant,

          versus


JOHN OR JANE DOE, Dispatcher/Deputy; GARY
DEMBO, Deputy; A. R. CAHO, Sergeant; WILLIAM
JOHNSON, Sergeant; JAMES W. HAGY, Sheriff;
FREDERICK COUNTY SHERIFF’S OFFICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-684-L)


Submitted:   February 25, 2003            Decided:   March 10, 2003


Before NIEMEYER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgia Anne McCauley, Appellant Pro Se.      J. Marks Moore, III,
Samuel Maddox Riley, WEST & MOORE, L.L.C., Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Georgia Anne McCauley appeals the district court’s order

dismissing her civil action.   We have reviewed the record and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court.   See McCauley v. Doe, No. CA-02-684-L (D. Md. July

12, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2